Citation Nr: 0120026	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of frozen 
feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from June 1941 to December 
1945.  

In a decision of June 1995 the Board denied service 
connection for residuals of frozen feet.  This matter now 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 1999 rating decision by the RO that found no 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for the residuals of 
frozen feet.  In April 2001 the veteran appeared and gave 
testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is of record.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for the residuals of frozen feet is before the 
Board for appellate consideration at this time.   


REMAND

The veteran has contended that he has chronic residuals of 
frozen feet sustained during service as result of exposure to 
severe cold in December 1942 while performing his duties 
guarding the President of the United States at Hyde Park, New 
York.  

The evidence of record at the time of the Board's previous 
denial of service connection for the residuals of frozen feet 
in June 1995 included the veteran's service medical records 
which revealed no complaints or findings indicative of frozen 
feet.  His December 1945 examination prior to service 
discharge likewise contained no pertinent findings.  The 
record included several lay statements from the veteran's 
service associates indicating that the veteran was 
inadequately clothed and was exposed to extremely cold 
temperatures in 1942 and 1943, while guarding President 
Roosevelt at Hyde Park.  One writer stated his recollection 
that the veteran had frozen feet in December 1942.  In a 
December 1993 a private physician reported, essentially that 
the veteran had signs of peripheral neuropathy in his feet 
that could be related to his exposure to cold during service.  
In an October 1994 hearing the veteran related that he had 
been exposed to cold during service while guarding President 
Roosevelt at Hyde Park in December 1942.  He denied receiving 
any treatment for this at the time and he further said that 
his feet did not become symptomatic until the 1970s.  

Currently, the only evidence added to the record since the 
1995 Board decision denying service connection for the 
residuals of frozen feet consist of a transcript of the 
veteran's April 2001 hearing before the undersigned Board 
member.  The veteran's testimony at this time contained 
essentially the same information as was related at the 1994 
personal hearing.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for disability diagnosed after service when the 
evidence establishes that the disability had its onset during 
service.  38 C.F.R. § 3.303(d) (2000).

The Board notes that 38 C.F.R.§ 3.156(a) provides, in 
pertinent part, that in order to reopen a claim for service 
connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Court has held that once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Such evidence is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  Secondly, if the Board determines that the 
appellant has produced new and material evidence, the claim 
is reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  Accordingly, the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for the residuals of frozen feet 
certified for appeal in this case must be remanded to the RO 
so that it can again adjudicate this issue in light of this 
recent statutory provision.  

Also, the RO has not had the opportunity to develop this case 
under the mandates of VCAA and, as reflected below, there are 
various avenues of further development which should be 
explored in order to ensure compliance with VA's duty to 
assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish his claims for service 
connection for athlete's foot.  It is especially noted that, 
in a statement dated in March 2001 the veteran reported 
treatment for residuals of frozen feet at the VA facility in 
Bay Pines, Florida.  An attempt should be made to obtain 
records of such treatment, if extent, prior to further 
appellate consideration of the issue of service connection 
for the veteran's athlete's foot.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment for his 
claimed foot disability he may have received after military 
service, VA or private, so that relevant records can be 
secured.  

Thirdly, the veteran should be afforded a VA examination to 
determine the nature and etiology of the foot disability 
claimed as a residual of frozen feet.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the above, this case is REMANDED to the RO for the 
following action:

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his current claim under 
the Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to this claim.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated him for his claimed residuals 
of frozen feet at any time since 
service discharge.  When the veteran 
responds and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  These records should include 
all clinical records reflecting the 
veteran's reported treatment for 
residuals of frozen feet at the VA 
facility in Bay Pines, Florida in 
early 2001.  All records obtained 
should be associated with the claims 
folder.  

3. Then, the RO should afford the veteran 
a VA medical examination to determine 
the etiology of his claimed frozen 
feet disability.  Any necessary 
special studies should be performed 
and all pertinent clinical findings 
reported in detail.  The claims 
folder, to include a copy of this 
remand, must be made available to the 
examining physician so that the 
pertinent clinical records may be 
reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination 
report.  At the conclusion of the 
physical examination, and after a 
careful review of the record, the 
examining physician should provide a 
medical opinion as to whether any 
disability affecting the feet found on 
the examination is related to the 
exposure to cold during military 
service.  

4 When the above development has been 
completed the RO should review the 
record and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for the residuals 
of frozen feet.  The RO should first 
examine the claims folder and ensure 
that the foregoing development has 
been completed in full.  If any 
development is incomplete, including 
if the examination report does not 
provide sufficient clinical evidence, 
appropriate measures should be taken.  

5 If the benefit sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


